Case 5:20-cv-01052 Document 1-12 Filed 09/03/20 Page 1 of 4




                   EXHIBIT B
                    Case 5:20-cv-01052 Document 1-12 Filed 09/03/20 Page 2 of 4
PGM ID-DSPDOC                       COUNTY OF BANDERA                               PAGE    1
DATE 9/02/20                  CASE#: BA DC CV-OR-XX-XXXXXXX                        TIME 16:06

TYPE: OTHER REAL PROPERTY                STATUS: PENDING
      CASEY FOX ETAL VS MEDINA LAKE TX PROPERTY

         -----------JUDGE                                      --PARTY#--
CURRENT: EMERSON, REX M
                                                      ------------ATTORNEYS-------------
PL 001: FOX, CASEY                                    PULMAN, RANDALL A
PL 002: FOX, NANCY                                    PULMAN, RANDALL A
PL 003: FOX LAKE RANCH LLC                            PULMAN, RANDALL A
                vs.
DF 004: MEDINA LAKE TX PROPERTY ASSOCIATES            NONE
   AG : THE CORPORATION TRUST COMPANY

DF 005: BNP PARIBAS,                                  NONE
   AG : DESIDERIO, RALPH

DF 006: FIRST AMERICAN COMMERCIAL PROPERTY            NONE
   AG : KUHL              RYAN        THOM

                                             ISSUES
  ISSUE-   1:        PROPERTY DISPUTE                             CV        CV.039.
  ASSMNT   2:   A    DC CV COURT COST                             ASMT      DC CV COURT COST
  ASSMNT   3:   A    NON-CERTIFIED COPY                           ASMT      NON-CERTIFIED CPY
  ASSMNT   4:   A    CITATION ISSUED DIST                         ASMT      CITATION-ISSUED
  ASSMNT   5:   A    NON-CERTIFIED COPY                           ASMT      NON-CERTIFIED CPY
  ASSMNT   6:   A    CITATION ISSUED DIST                         ASMT      CITATION-ISSUED
  ASSMNT   7:   A    NON-CERTIFIED COPY                           ASMT      NON-CERTIFIED CPY

                                        MAJOR EVENTS

FILING                                     PROCEEDINGS
DATE       EVENT                 COMMENT                     EVENT DATE           ENTRY/UPD*    /P

 8/05/20 PLAINTIFF'S ORIG PET                                                       DC2*       000
              PLAINTIFF'S ORIGINAL PETITION

 8/05/20 CIVIL DOCKET SHEET                                                         DC2*       000
               CIVIL DOCKET SHEET

 8/06/20 EFILE REQ FOR ISSUAN                                       DC2                        000
               E-FILE REQUEST FOR ISSUANCE
               - MEDINA LAKE TX PROPERTY ASSOCIATES, LLC,
               REGISTERED AGENT: THE CORPORATION TRUST COMPANY
               CORPORATION, CORPORATION TRUST CENTER, 1209 ORANGE
               STREET, WILMINGTON, DELAWARE 19801
               - BNP PARIBAS, REGISTERED AGENT: RALPH DESIDERIO, 33
               CLAY STREET, SUITE 3400, HOUSTON, TEXAS 77002
               - FIRST AMERICAN COMMERCIAL PROPERTY GOUP-AUSTIN,
               LLC, REGISTERED AGENT: RYAN THOMAS KUHL, 18618
               TUSCANY STONE, SUITE 210, SAN ANOTNIO, TEXAS 78258

 8/06/20 CITATION-PERSONAL                                                          DC2        000
                CITATION ISSUED PERSONAL SERVICE
                - MEDINA LAKE TX PROPERTY ASSOCIATES, LLC
                  Case 5:20-cv-01052 Document 1-12 Filed 09/03/20 Page 3 of 4
PGM ID-DSPDOC                     COUNTY OF BANDERA                              PAGE    2
DATE 9/02/20                CASE#: BA DC CV-OR-XX-XXXXXXX                       TIME 16:06

                  - BNP PARIBAS
                  - FIRST AMERICAN COMMERICAL PROPERTY GROUP-AUSTIN,
                  LLC

 8/14/20 LETTER                                                                 DC2*     000
                  LETTER RECALLING CITATION FOR BNP PARIBAS

 8/14/20 EFILE REQ FOR ISSUAN                                                   DC2      000
               E-FILE REQUEST FOR ISSUANCE - BNP PARIBAS,
               REGISTERED AGENT: JENNIFER HARRIS, 8021 MCKINNEY
               AVE., DALLAS, TX 75201

 8/17/20 CITATION-PERSONAL                                                      DC2*     000
                CITATION ISSUED PERSONAL SERVICE - BNP PARIBAS

 8/24/20 REQUEST FOR COPIES                                                     DC2*       000
               REQUEST FOR COPY OF ALL DOCUMENTS IN COURT'S FILE,
               INCLUDING DOCKET SHEET
               EMAILED TO AADAME@SHEARMAN.COM

 8/26/20 CITATION RETURNED SE                                                   DC2        000
               CITATION RETURNED SERVED
               - MEDINA LAKE TX PROPOERTY ASSOCIATES, LLC WAS
               SERVED ON AUGUST 7, 2020 AT 2:45 PM BY DENNORIS
               BRITT #1958
               - FIRST AMERICAN COMMERCIAL PROPERTY GROUP-AUSTIN,
               LLC WAS SERVED ON AUGUST 18, 2020 AT 12:40 PM BY
               DANIEL GARCIA #10849

                                         PAYMENTS
 DATE     TYPE       RECPT     COMMENT                         AMOUNT     CODE ENTRY PER

 8/06/20 E-FILING 1034531     45138726                          307.00    CFF   DC2    000
                POSTED BY:    REED, RYAN
 8/06/20 E-FILING 1034531     45138726                           11. 00   6CY   DC2    000
                POSTED BY:    REED, RYAN
 8/07/20 E-FILING 1034539     45172172                           24.00    6CI   DC2    000
                POSTED BY:    REED, RYAN
 8/07/20 E-FILING 1034539     45172172                             1.25   6CY   DC2    000
                POSTED BY:    REED, RYAN
 8/14/20 E-FILING 1034588     45393665                             1.00   6CY   DC2    000
                POSTED BY:    REED, RYAN
 8/17/20 E-FILING 1034591     45398605                             8.00   6CI   DC2    000
                POSTED BY:    REED, RYAN
 8/17/20 E-FILING 1034591     45398605                             1.00   6CY   DC2    000
                POSTED BY:    REED, RYAN
 8/24/20 CREDIT C 1034651     100206981990                        23.25   6CY   DC2    000
                POSTED BY:    WHITTLESEY, DAVID
 8/27/20 E-FILING 1034672     45730318                             1.25   6CY   DC2    000
                POSTED BY:    MAGEE, LEE ANN
                Case 5:20-cv-01052 Document 1-12 Filed 09/03/20 Page 4 of 4
PGM ID-DSPDOC                  COUNTY OF BANDERA                               PAGE    3
DATE 9/02/20             CASE#: BA DC CV-OR-XX-XXXXXXX                        TIME 16:06

 8/27/20 E-FILING 1034673 45733153                              1.25   6CY    DC2    000
                POSTED BY: MAGEE, LEE ANN
